[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After a rehearing on the plaintiff's application for a waiver of fees and costs for an appeal to the Appellate Court from the granting of the defendant's motion for summary judgment (Gill, J.), the application is now denied. The court had previously ruled that the plaintiff had one nonfrivolous issue to be raised on appeal, which was whether the court properly granted the defendant's motion for summary judgment without affording the plaintiff oral argument on the motion. That issue is now moot. On Monday, February 8, 1999, Judge Gill reconsidered his ruling and provided the plaintiff with the opportunity for oral argument on the motion. After that argument, Judge Gill again granted the defendant's motion for summary judgment. The sole nonfrivolous issue that plaintiff wished to raise on appeal is now moot. Therefore, the plaintiff's application for a waiver of fees and costs for an appeal is denied.
___________________________ VERTEFEUILLE, J.